DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claims; amended claims: 1; cancelled claims: 3-4, 7-8, 12-13; the rest remains the same as presented in the last round of persecution.

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. Firstly, applicant asserts in pg.8 of the remarks that Dembski et al. do not teach the claimed composite particle. Dembski et al. teach an iron oxide in (para. [0063]), a thermoluminescent portion present in the form of a shell in para. [0059] silicon dioxide shell, LaBO3 in para. [0042], and at least one doping ion selected from at least one of Eu2+, Eu3+, Dy3+, Pr3+, Sm3+, Tb3+, Ce3+, Ce2+, Er3+ and Tm3+ and/or one or more of Cr3+, Mn2+ and Ti3+  in para. [0066]. Secondly, applicant argues that Dembski et al. is not directed to provide a core such that it contributes to a glow curve…magnetic field. Dembski et al. teach the same materials as that claimed, therefore, the material as taught by Dembski et al. contributes to a glow curve…magnetic field. The argument about the Kecht et al. is also not persuasive because Kecht et al. teach the same materials as claimed. The materials of Kecht et al. should function similarly as that claimed. Furthermore, the combined references teach all the materials as claimed in claim 1, similar materials have similar behavior. Therefore, the composite particle of the combined reference would glow by applying heat from a magnetic field. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection is maintained and made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 11, 14-18, 19, 21-27, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/0093935 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997) in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012).
Regarding claim 1, Dembski et al. disclose: a superparamagnetic consisting of one or more superparamagnetic materials selected from iron oxide (para. [0063]), metallic Fe, metallic Co, metallic Ni and metal alloys and a thermoluminescent portion present in the form of a shell (para. [0059] silicon dioxide shell) or of an aggregate of thermoluminescent particles, which are randomly distributed around the superparamagnetic core and reproducibly contribute to a glow curve of the thermoluminescent material, the glow curve obtained by plotting the intensity of the emitted radiation versus a time of applying an oscillating magnetic field, the thermoluminescent portion comprising a doped ceramic material comprising at least one ceramic material selected from Ba2MgSi2O2, Ba2Si3O8, Ba2SiO, Ba2ZnSi2O7, Ba5Si8O21,  BaSi2O5, BaSiO3, CaGd2Si2O7, Li2CaSiO4, MgSr2Si2O7, NaLaSiO4, BaAl10MgO10, BaAl12O19, BaHfO3, CaHf3, CaAl2O4, , BaAl2O4, GdSc2Al3O12, Gd3Y3Al10O24, La2O3, LaAlO3, SrHfO3. YAlO3, Ba2B5O9Cl, Ba2Ca(BO3)2, Ba3Gd(B)3, Ca4YO(BO3)3, CaLaB7O13 CaYO4, GdB3O6, GdBO3, LaB3O6, LaBO3 (para. [0042] teaches LaBo3: Ce), LaMgB5O10, Li6Gd(BO3)3,  Li6Y(BO3)3, LuBO3, ScBO3, YAl3B4O12, YBO3, AgGd(PQ3)4, Ba2P2O7, Ba3(PO4)2, Ba3B(PO4)3, Ba3P4O13, Ba5(PO4)3F, BaKPO4, BaP2O6, Ca5(PO4)3F. CaBPO5, CeP5O15, CsGd(PO3)4, CsLuP2O7, CsYP2O7, K3Lu(PO4)2, KGd(PO3)4, LuP2O7, KYP2O7, LiCaPO4, LiGd(PO3)4, LuPO4, NaBaPO4, NaGd(PO3)4, NaLuP2O7, RbLuP2O7, RbYP2O7, Sr5(PO4)3F, Gd2S3, Lu2S3, CaSnO3, ZnGa2O4, MgGa2O4, CaTiO3, and ZnTa2O6 and at least one doping ion selected from at least one of Eu2+, Eu3+, Dy3+, Pr3+, Sm3+, Tb3+, Ce3+, Ce2+, Er3+ and Tm3+ and/or one or more of Cr3+, Mn2+ and Ti3+ (para. [0066]). Lowry teaches TiO2 and SiO2 are well known to be thermoluminescent (col. 5, lines 66-67; col. 6, lines 1-3). One of ordinary skill in the art therefore recognize that the materials of Dembski et al. are inherently thermoluminescent, as evidenced by Lowry, thereby fully anticipating the limitations recited in the claim. Dembski et al. are silent about: the at least one thermoluminescent portion is present in the form of a shell or of an aggregate which are randomly distributed around the superparamagnetic portion and reproducibly contribute to a glow curve of the thermoluminescent material, the glow curve obtained by plotting the intensity of the emitted radiation versus a time of applying an oscillating magnetic field, wherein the composite particle has a 
In a similar field of endeavor Kecht et al. disclose: thermoluminescent particles (para. [0039] teaches TiO2 layer is coating layer) are randomly distributed around the superparamagnetic portion and reproducibly contribute to a glow curve of the thermoluminescent material, the glow curve obtained by plotting the intensity of the emitted radiation versus a time of applying an oscillating magnetic field (this limitation doesn’t further limit the structure of the composite particle it only recites a property of the composite particle, therefore, since the composite particle is the same the property must be present), the composite particle has a spherical or rod-like shape  (para. [0024]), the largest dimension of the superparamagnetic core is from 5 nm to 20 nm (para. [0063]), the thickness of the at least one thermoluminescent portion is from 10 nm to 100 nm (para. [0019] teaches using smaller microcapsules for securing documents where the diameter of the microcapsule is less than 10um) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).
In light of the benefits for a particle with scalable security feature as provided by the teachings of Kecht et al., it would have been obvious to one of ordinary skill in the art at the date the invention to combine the teachings of Dembski et al. and Lowry with the teachings of Kecht et al.
Regarding claim 5, Dembski et al. disclose: the superparamagnetic core comprises Fe3O4 (para. [0063]).
Regarding claim 11, Dembski et al. disclose: the one or more doping ions comprise at least one ion selected from Cr3+, Mn2+, and Ti3+ (para. [0066]) with benefits for object authentication (Midgley et al. para. [0005]).
Regarding claim 14, Dembski et al. disclose the particle further comprises a thermoconductive material that separates the at least one superparamagnetic core (para. [0063]) from the thermoluminescent portion (para. [0059]).
Regarding claim 15, Dembski et al. disclose: the thermoconductive material comprises one or more of SiO2, TiO2, and polymethylmethacrylate (rejected on the same grounds as claim 1
Regarding claim 16, Dembski et al. disclose:  the thermoconductive material comprises Si02 (rejected on the same grounds as claim 1).
Regarding claim 17, Dembski et al. disclose: the thermoconductive material is arranged as a layer or connector between the superparamagnetic core  and the thermoluminescent material of the composite particle (rejected on the same grounds as claim 1).
Regarding claim 18, Kecht et al. disclose: the thermoconductive layer or connector has a thickness of from 10 nm to 600 nm (para. [0019] teaches using smaller microcapsules for securing documents where the diameter of the microcapsule is less than 10um) with benefits for a particle with scalable security feature (Kecht et al. para. [0004])..
Regarding claim 19, Kecht et al. disclose: the plurality of composite particles comprises at least two composite particles which differ with respect to the superparamagnetic core, the thermoluminescent portion and, optionally, the thermoconductive portion (para. [0035] teaches cores of different sizes) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).
Regarding claim 21, Kecht et al. disclose the plurality of composite particles exhibits at least two different particle size distributions (para. [0030], the lattice plane spacing of the composite particle can be changed) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).
Regarding claim 22, Kecht et al. disclose: marking which comprises a plurality of composite particles according to claim 1 (para. [0026], a security feature of the composite particle applied onto the surface of a document) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).
Regarding claim 23, Kecht et al. disclose at least a part of the marking is in the form of at least one of an image, a picture, a logo, indicia, a cloud of dots, randomly distributed dots, one or more glyphs and a pattern representing a code selected from one or more of a 1-dimensional barcode, a stacked 1-dimensional barcode, a 2-dimensional barcode, a 3-dimensional barcode, a data matrix (para. [0024], security strip) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).
Regarding claim 24, Kecht et al. disclose an article having thereon the marking according to claim 22 (para. [0024], security strip) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).
Regarding claim 25, Kecht et al. disclose the article is or comprises at least one of a label, packaging, a cartridge, a container or a capsule that contains foodstuffs, nutraceuticals, pharmaceuticals or a beverage, a banknote, a credit card, a stamp, a tax label, a security document, a passport, an identity card, a driver's license, an access card, a transportation ticket, an event ticket, a voucher, an ink-transfer film, a reflective film, an aluminum foil, and a commercial good (para. [0024], credit card) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]). 
Regarding claim 26, Kecht et al. disclose: the ink comprises a plurality of composite particles according to claim 1 and a carrier for the composite particles (para. [0027], ink or a binder for printing ink) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).
Regarding claim 27, Dembski et al. disclose an article with a marking, wherein the method comprises using the ink according to claim 26 for providing the marking (para. [0070], ink). 
Regarding claim 36, Kecht et al. disclose A process for marking objects, substrates and/or supports by inkjet printing via the continuous deflected jet technique, by spraying an ink composition according to claim 26 onto these objects (para. [0024], security strip) with benefits for a particle with scalable security feature (Kecht et al. para. [0004]).

Claims 2, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/00939353 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997) in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) and further in view of Eeckhout et al. “Persistent Luminescence in Non-Eu2+-Doped Compounds: A Review”, Materials 2013, pg2789-2818.
Regarding claim 2, the combined references 
In a similar field of endeavor Eeckhout et al. disclose: doped ceramic material comprises at least one ceramic material selected from, ZnGa2O4 and at least one doping ion selected from Eu2+, Py3+, Cr3+ and Pr3+ (pg.2795 Table 2, 2nd entry before last ) with benefits for persistent luminescence (Eeckhout et al. Abstract).
In light of the benefits for persistent luminescence as provided by the teachings of Pan et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Dembski et al., Lowry and Kecht et al. with the teachings of Eeckhout et al.
Regarding claim 6, the combined references are silent about: the doped ceramic material comprises at least one ceramic material selected from ZnGa2O4 and at least one doping ion selected from Eu2+. Dy3+. Cr3+ and Pr3+
In a similar field of endeavor Eeckhout et al. disclose: doped ceramic material comprises at least one ceramic material selected from, ZnGa2O4 and at least one doping ion selected from Eu2+, Py3+, Cr3+ and Pr3+ (pg.2795 Table 2, 2nd entry before last ) with benefits for persistent luminescence (Eeckhout et al. Abstract).
In light of the benefits for persistent luminescence as provided by the teachings of Pan et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Dembski et al., Lowry and Kecht et al. with the teachings of Eeckhout et al.
Regarding claim 9, the combined references are silent about: the one or more doping ions comprise at least one ion selected from Eu2+, Dy3+, Cr3+ and Pr3+.
In a similar field of endeavor Eeckhout et al. disclose: : the one or more doping ions comprise at least one ion selected from Eu2+, Dy3+, Cr3+ and Pr3+ (pg.2795 Table 2, 2nd entry before last ) with benefits for persistent luminescence (Eeckhout et al. Abstract).
In light of the benefits for persistent luminescence as provided by the teachings of Pan et al., it would have been obvious to one of ordinary skill in the art at the date the invention to modify the combined particle of Dembski et al., Lowry and Kecht et al. with the teachings of Eeckhout et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/00939353 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997) in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) and further in view of Handrosch et al. (US 2007/0275244 A1; pub. Nov. 29, 2007).
Regarding claim 8, the combined references are silent about a ceramic material doped with one or more ions selected from transition metal ions and rare earth metal ions.
In a similar field of endeavor Handrosch et al. disclose the ceramic material comprises Ga203 para. [0017] L3 teaches Ga203) with benefits for securing documents (Handrosch et al. para. [0120]).
In light of the benefits for securing documents as provided by Handrosch et al., it would have been obvious to one of ordinary skill in the art at the date the invention to combine the teachings of Dembski et al., Lowry and Kecht et al. with the teachings of Handrosch et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/00939353 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997) in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) and further in view of Delp et al. (US 2005/0096420 A1; pub. May 5, 2005).
Regarding claim 10, the combined references are silent: the one or more doping ions comprise at least two rare earth metal ions Eu2+ and Dy3+.
In a similar field of endeavor Delp et al. disclose: the one or more doping ions comprise at least two rare earth metal ions Eu2+ and Dy3+ (para. [0019] pg.3 L25 teaches YBO3, L41 teaches LaMgB5O10 L57 teaches Dy3+) with benefits for improved luminescence (Delp et al. para. [0011] L2).
In light of the benefits for improved luminescence as provided by the teachings of Delp et al., it would have been obvious to one of ordinary skill in the art at the date the invention to dope the combined particle of Dembski et al., Lowry and Kecht et al. with the teachings of Delp et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/00939353 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997) in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) and further in view of Sillerud (US 2006/0140871 A1; pub. Jun. 29, 2006).
Regarding claim 20, the combined references are silent: the plurality of composite particles comprise at least two composite particles which differ with respect to the thickness of the at least one thermoluminescent portion and a thermoconductive portion.
In a similar field of endeavor Sillerud discloses: the plurality of composite particles comprise at least two composite particles which differ with respect to the thickness of at least one of the thermoluminescent portion and a thermoconductive portion (para. [0032], [0035] the paragraph discloses that the composite particles can be made with different surface coatings) with benefits for improved detection (Sillerud para. [0031]).
In light of the benefits for improved detection as provided by the teachings of Sillerud, it would have been obvious to one of ordinary skill in the art at the date the invention to combine the teachings of Dembski et al., Lowry and Kecht et al. with the teachings of Sillerud

Claims 28, 30-31, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/00939353 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997 in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) and further in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003).
Regarding claim 28, the combined references are silent about (i) irradiating the marking with radiation to cause the composite particles to emit radiation; (ii) subjecting the irradiated marking of step (i) to an oscillating magnetic field of predetermined strength and frequency for a predetermined period of time to cause the superparamagnetic material to heat up; and (iii) detecting the intensity of the thermoluminescence emitted by the marking at a predetermined wavelength during the period of time applied in step (ii) to obtain the variation of the intensity of the thermolmninescence as a function of time 
In a similar field of endeavor Tong discloses (i) irradiating the marking with radiation to cause the composite particles to emit radiation; (ii) subjecting the irradiated marking of step (i) to an oscillating magnetic field of predetermined strength and frequency for a predetermined period of time to cause the superparamagnetic material to heat up; and (iii) detecting the intensity of the thermoluminescence emitted by the marking at a predetermined wavelength during the period of time applied in step (ii) to obtain the variation of the intensity of the thermolmninescence as a function of time (iv) optionally after step (iii) pursuing the detection of the luminescence intensity after the magnetic field is switched off (claim 33) with benefits for detection of thermoluminescent materials (Tong para. [0027]).
In light of the detection of thermoluminescent materials as provided by the teachings of Tong, it would have been obvious to one of ordinary skill in the art at the date the invention to combine the teachings of Dembski et al., Lowry and Kecht et al. with the teachings of Tong.
Regarding claim 30, Kecht et al. disclose the radiation used in step (i) is in the UV or visible range (para. [0012]).
Regarding claim 31, Tong discloses the method further comprises determining the intensity of the radiation emitted in step (i) (para. [0027], claim 33, detector to detect the emitted light). 
Regarding claim 33, Tong discloses the apparatus comprises (1) a radiation source for use in step (i), (2) a device capable of generating an oscillating magnetic field for use in step (ii) and (3) a device capable of detecting the intensity of the thermoluminescence for use in step (iii) (claim 33). 
Regarding claim 34, Tong discloses (1) and (3) are combined in a single unit (fig.8).

Claims 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/00939353 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997 in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003) and further in view of Wiesner et al. (US 2004/0101822 A1; pub. May 27, 2004).
Regarding claim 29, the combined references are silent about variation of the intensity of the thermoluminescence of a reference sample that had previously been determined under conditions identical to those used in steps (i) and (ii). 
In a similar field of endeavor Wiesner et al. disclose variation of the intensity of the thermoluminescence of a reference sample that had previously been determined under conditions identical to those used in steps (i) and (ii) (para. [0048] reference sample, para. [0070] irradiation means such as UV and microwave) with benefits for improved fluorescent nanoparticles (Weisner et al. para. [0008]).
In light of the benefits for improved fluorescent nanoparticles as provided by the teachings of Weisner et al., it would have been obvious to one of ordinary skill in the art at the date the invention to combine the teachings of Dembski et al., Lowry, Kecht et al. and Tong with the teachings of Wiesner et al.
Regarding claim 32, Tong discloses detection of the emitted light. However, the combined references are silent about a sample reference.
In a similar field of endeavor Wiesner et al. disclose a sample reference (para. [0048], reference sample) with benefits for improved fluorescent nanoparticles (Weisner et al. para. [0008]).
In light of the benefits for improved fluorescent nanoparticles as provided by the teachings of Weisner et al., it would have been obvious to one of ordinary skill in the art at the date the invention to combine the teachings of Dembski et al., Lowry, Kecht et al. and Tong with the teachings of Wiesner et al.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dembski et al. (US 2012/00939353 A1; pub. Apr. 19, 2012) as evidence by Lowry (US 5,683,179; pub. Nov.4, 1997 in view of Kecht et al. (US 2012/0080878 A1; pub. Apr.5, 2012) in view of Tong (US 2003/0215825 A1; pub. Nov. 20, 2003) and further in view of Vann et al. (US 2005/0208539 A1; pub. Sep. 22, 2005).
Regarding claim 35, Tong discloses detecting thermoluminescence emitted by the marking (claim 33). However, the combined references are silent about the apparatus further comprises (4) an 
In a similar field of endeavor Vann et al. disclose the apparatus further comprises (4) an optical fiber which is connected to the single unit and is capable of providing the marking with radiation emitted by (1) and of providing (3) (para. [0159], para. [0180] teaches a superparamagnetic beads) with benefits for detection of superparamagnetic beads (Vann et al. para. [0002]).
In light of the benefits for detection of superparamagnetic beads as provided by the teachings of Vann et al., it would have been obvious to one of ordinary skill in the art at the date the invention to combine the teachings of Dembski et al., Lowry, Kecht et al. and Tong with the teachings of Vann et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMADOU FAYE/
Patent Examiner, Art Unit 2884

                                                                                                                                                                                                         /DAVID P PORTA/   Supervisory Patent Examiner, Art Unit 2884